EXHIBIT 4
Redacted [Government Informant]

                          Redacted [Government Informant]




                                                                Redacted [L.N.]


        Redacted [L.N.]




                            Redacted          ]




                                                            Redacted
                                                    Redacted [Government Informant]




Redacted [Government Informant]




                  Redacted [Government Informant]




                                                                     Redacted [Government Informant]
                   Redacted [Government Informant]




Redacted [Government Informant]




            Redacted [Government Informant]




           Redacted [Government Informant]




                       Redacted [Government Informant]




 Redacted [Government Informant]




                                                      Redacted
                    Redacted [Government Informant]




                                     Redacted




                   Redacted [Government Informant]
                  Redacted [L.N.]


Redacted [L.N.]
  Redacted [Government Informant]




Redacted [Government Informant]
                                         Redacted [Government Informant]       Redacted [Government Informant]

                      Redacted [Government Informant]




Redacted [Government Informant]




     Redacted [Government Informant]

                                                        Redacted [Government Informant]
                                                     Redacted [L.N.]



Redacted [L.N.]




                  Redacted [Government Informant]




                                                    Redacted [Government Informant]
                                  Redacted [Government Informant]   Redacted [Government Informant]

Redacted [Government Informant]
Redacted [Government Informant]

                          Redacted [Government Informant]




                                                                       Redacted [L.N.]


        Redacted [L.N.]




                            Redacted [Government Informant]




                                                              Redacted [Government Informant]
Redacted [Government Informant]




                                                           Redacted [Government Informant]   Redacted [Government Informant]

                         Redacted [Government Informant]
Redacted [Government Informant]
